On March 9, 1994, the defendant was sentenced to the Montana Department of Institutions, to be placed in a correctional facility for women, to be designated by the Department, for the term of Twenty (20) years for the offense of Mitigated Deliberate Homicide. Defendant shall receive credit for time spent in the Yellowstone County Detention Facility at Billings, Montana, from May 15,1993 through March 3,1994 for 292 days. It is further ordered that because the defendant, while engaged in the commission of the offense of Mitigated Deliberate Homicide, knowingly used a weapon, a knife; she is hereby sentenced to the term of five (5) years in a correctional facility for women, to be designated by the Department. This term of imprisonment shall be served consecutively with the term imposed for the commission of the crime of Mitigated Deliberate Homicide. IT IS FURTHER ORDERED that the defendant shall pay to the Clerk of District Court the sum of Twenty Dollars ($20.00) for this conviction pursuant to statute 46-18-236, Montana Code Annotated. The Clerk of District Court is hereby ordered to deliver the said sum of Twenty Dollars ($20.00) to the Treasurer of this County. Now Therefore, it is ordered that the execution of THE LAST EIGHT (8) YEARS of said prison sentence this day imposed on said defendant, as hereinabove set forth, be, and the same hereby IS SUSPENDED, and said defendant is hereby placed on probation for THE LAST EIGHT (8) YEARS of said period of TWENTY (20) YEARS, and the Court retains jurisdiction of said defendant in the above-entitled cause (during the entire term of said imprisonment above-mentioned, and THE LAST EIGHT (8) YEARS of said prison sentence is suspended upon the conditions as stated in the March 9, 1994 sentencing order).
On December 9,1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to request a continuance.
After careful consideration, it is the unanimous decision of the Sentence Review Division that a continuance be granted.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Jeffrey M. Sherlock, Members.